DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 14, 17–22, and 26 are objected to because of the following informalities:  
Regarding claims 14, 20–21, and 26, the claimed, “preferably” is unclear. The claims should be amended to positively recite what the claims encompass. 
Regarding claim 17, the claimed, “said at least one second resonator structure has” lacks antecedent basis in the claims and is unclear. The claim should be rewritten for clarity and the antecedent basis issue should be corrected.
Regarding claim 18, the claimed, “delectric” should be amended to –dielectric–.
Regarding claim 19, the claimed, “dielectric semiconductor element” (two occurrences) lacks antecedent basis in the claims. It appears “dielectric” should be deleted.
Regarding claim 21, the “.” in line 8 of the claim should be replaced with a –,–.
Regarding claim 22, the claimed, “2D-” should be amended to –2D–.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, and 16–18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beer et al. (US Pub. # 20070026567), hereinafter referred to as Beer.
Regarding claim 14, Beer teaches, “A radar based fill-level sensor, comprising: at least one semiconductor element (Fig. 1–4, 8–10; ref. # 1), including at least a semiconductor chip (12) and a chip package (7), in which the at least one semiconductor chip is arranged, wherein the at least one semiconductor chip has at least one coupling element (21), which serves as a signal gate for electromagnetic waves, preferably in the millimeter wave region (para. [0002]), characterized in that at least one first resonator structure [0076–0085] is arranged on a surface portion of the chip package.”
Regarding claim 16, Beer teaches, “said chip package (7) includes on the surface portion, on which said at least one first resonator structure [0076–0085] is arranged, a depression (25; extends up, down, left, right) extending in the direction of said at least one semiconductor chip (12).”
Regarding claim 17, Beer teaches, “said chip package (7) includes on the surface portion, on which said at least one first resonator structure is arranged, a depression (25; extends up, down, left, right) extending in the direction of said at least one second resonator structure [0076–0085] has.”
Regarding claim 18, Beer teaches, “said at least one semiconductor element (12) is arranged on a printed circuit board (76); and a dielectric lens is secured on said printed circuit board in such a way that said at least one semiconductor element lies in the focal point of said delectric lens (Fig. 1–10; [0076–0085]).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Pub. # 20070026567) in view of Liu et al. (US Pub. # 20130207274), hereinafter referred to as Liu.
Regarding claim 15, Beer does not appear to teach, “at least one second resonator structure is arranged between said semiconductor chip and said at least one first resonator structure.” However, Liu teaches the deficiencies of Beer (see para. [0029] and Fig. 2). It would have been obvious to one skilled in the art at the time of filing to modify Beer’s invention to include at least one second resonator structure is arranged between said semiconductor chip and said at least one first resonator structure.
The ordinary artisan would have been motivated to modify Beer’s invention for at least the purpose of increasing the bandwidth of the antenna/resonator combination and finely tuning the operating frequency according to the desired operation.
Claims 19–20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Pub. # 20070026567) in view of Schultheiss (US Pub. # 20070109178).
Regarding claims 19 and 20, Beer does not appear to teach, “said dielectric semiconductor element is arranged on a printed circuit board; and at least one hollow conductor is arranged on the printed circuit board transferring the electromagnetic waves produced by said dielectric semiconductor element; a dielectric waveguide arranged said the depression, so that electromagnetic waves out-coupled from said coupling element are led by means of a dielectric waveguide into a hollow conductor, which preferably has a terminal structure for in-coupling the electromagnetic waves.” However, Schultheiss teaches the deficiencies of Beer (see [0047], [0059] and Fig. 1). It would have been obvious to one skilled in the art at the time of filing to modify Beer’s invention to include said dielectric semiconductor element is arranged on a printed circuit board; and at least one hollow conductor is arranged on the printed circuit board transferring the electromagnetic waves produced by said dielectric semiconductor element; a dielectric waveguide arranged said the depression, so that electromagnetic waves out-coupled from said coupling element are led by means of a dielectric waveguide into a hollow conductor, which preferably has a terminal structure for in-coupling the electromagnetic waves.
The ordinary artisan would have been motivated to modify Beer’s invention for at least the purpose of adjusting the operating frequency to a desired range by adjusting a resonance space according to the required frequency of the electromagnetic waves.
Claims 21, 23, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Pub. # 20070026567) in view of Sugaya et al. (EP 1111674 A2), hereinafter referred to as Sugaya.
Regarding claims 21 and 23, Beer teaches, “A method for manufacturing a radar based fill-level sensor, comprising: a radar based [0002, 0036, 0100] fill-level sensor, at least one semiconductor element (Fig. 1–4, 8–10; ref. # 1), including at least a semiconductor chip (12) and a chip package (7), in which the at least one semiconductor chip is arranged, wherein the at least one semiconductor chip has at least one coupling element (21), which serves as a signal gate for electromagnetic waves, preferably in the millimeter wave region (para. [0002]), characterized in that at least one first resonator structure [0076–0085] is arranged on a surface portion of the chip package. the method comprising the steps as follows: partially removing [0046] the chip package until a surface portion of the chip package has at least one depression extending in the direction of the at least one coupling element (25 extends up, down, left, right with reference to 21); producing a first resonator structure in the at least one depression, so that the separation between the at least one first resonator structure and the at least one coupling element of the semiconductor chip is lessened (see at least para. [0076–0085] and Fig. 1–10, ref. # 21).” Beer does not appear to teach, “sending radiation through the semiconductor element for determining a position of the semiconductor chip relative to the chip package; said sending of radiation through the semiconductor element is performed by means of x-rays.” However, Sugaya teaches the deficiencies of Beer (see at least para. [0004–0007, 0112]). It would have been obvious to one skilled in the art at the time of filing to modify Beer’s invention to include sending radiation through the semiconductor element for determining a position of the semiconductor chip relative to the chip package; said sending of radiation through the semiconductor element is performed by means of x-rays.
The ordinary artisan would have been motivated to modify Beer’s invention for at least the purpose of ensuring the positioning of the device parts are properly placed for the desired operating functionality.
Regarding claim 24, Beer teaches, “said partial removing of the chip package is performed by means of milling or laser beam machining (see at least para. [0046]).”
Regarding claim 26, Beer teaches, “the first resonator structure is embodied as a dielectric resonator structure preferably of quartz glass, ceramic, plastic or as a structured substrate platelet (structured substrate platelet as described in [0021] and [0076–0085]).”
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Pub. # 20070026567) in view of Sugaya (EP 1111674 A2), and in further view of Guo et al. (WO 2015051520 A1), hereinafter referred to as Guo.
Regarding claim 22, Beer and Sugaya do not appear to teach, “producing of the first resonator structure in the at least one depression is performed by means of a 2D- or 3D printing method or an MID method.” However, Guo teaches the deficiencies of Beer and Sugaya (page 6, last line – page 7, line 4). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Beer and Sugaya’s invention to include producing of the first resonator structure in the at least one depression is performed by means of a 2D- or 3D printing method or an MID method.
The ordinary artisan would have been motivated to modify the combination of Beer and Sugaya’s invention for at least the purpose of having the ability to control the operating frequency of the device by adjusting the shape and size of the printed resonator. 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer (US Pub. # 20070026567) in view of Sugaya (EP 1111674 A2), and in further view of Satoh et al. (US Pub. # 20120044113), hereinafter referred to as Satoh
Regarding claim 25, Beer teaches, “the first resonator structure comprises a rectangular metal platelet (platelet as described in [0021] and [0076–0085]).” Beer and Sugaya does not appear to teach, “an edge length of the first resonator structure corresponds to a half wavelength or an integer multiple half wavelength of the electromagnetic waves.” However, Satoh teaches the deficiencies of Beer and Sugaya (see at least [0064]). It would have been obvious to one skilled in the art at the time of filing to modify the combination of Beer and Sugaya’s invention to include an edge length of the first resonator structure corresponds to a half wavelength or an integer multiple half wavelength of the electromagnetic waves.
The ordinary artisan would have been motivated to modify the combination of Beer and Sugaya’s invention for at least the purpose of improving the gain and radiation efficiency of the resonator, allowing improved transmission in the device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach semiconductors, resonators, and electronic components, with similar construction and functionality, compared to the present application. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852